Name: Commission Regulation (EEC) No 2145/87 of 20 July 1987 determining, for the 1987/88 marketing year, the quantities of raw sugar produced in the French overseas departments benefiting from the refining aid referred to in Regulation (EEC) No 2225/86
 Type: Regulation
 Subject Matter: overseas countries and territories;  beverages and sugar;  food technology
 Date Published: nan

 Official Journal of the European Communities No L 201 /2122. 7. 87 COMMISSION REGULATION (EEC) No 2145/87 of 20 July 1987 determining, for the 1987/88 marketing year, the quantities of raw sugar produced in the French overseas departments benefitting from the refining aid referred to in Regulation (EEC) No 2225/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 229/87 (2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 2225/86 of 15 July 1986 laying down measures for the marketing of sugar produced in the French overseas departments and for the equalization of the price conditions with preferential raw sugar (3), and in particular the second subparagraph of Article 3 (2) thereof, Whereas Article 3 of Regulation (EEC) No 2225/86 provides for the granting of an aid for the raw sugar produced in the French overseas departments and refined in a refinery situated in the European regions of the Community within the limits of the quantities to be determined according to the regions of destination in question and separately according to origin ; whereas those quantities must be determined on the basis of a Community supply blance sheet for raw sugar ; whereas the Community forward estimate for raw sugar for the 1987/88 marketing year enables the quantities which may benefit from the refining aid as well as their apportion ­ ment to be determined at this stage ; Whereas Commission Regulation (EEC) No 2750/86 (4), as amended by Regulation (EEC) No 437/87 (*), on the one hand laid down the detailed rules rules for the gran ­ ting of the refining aid for the sugar produced in the French overseas departments and on the other hand determined the quantities of raw sugar in question for the 1986/87 marketing year ; whereas it was not possible for all of those quantities to be refined in due time but, in being considered as working stock, those quantities are eligible to the refining aid ; whereas it is as a consequence appropriate to provide that the refining aid should be applied to those quantities by attributing them to the quantities fixed by Regulation (EEC) No 2750/86 for the 1986/87 marketing year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 The quantities of sugar referred to in Article 3 (2) of Regulation (EEC) No 2225/86 shall be fixed for the 1987/88 marketing year in accordance with the Annex to this Regulation. Article 2 For the quantities of raw sugar falling within the quanti ­ ties referred to in the Annex to Regulation (EEC) No 2750/86 but for which refining took place as from 1 July 1987, the refining aid in force during the 1987/88 marke ­ ting year, by virtue of Article 3 of Regulation (EEC) No 2225/86 shall be applicable . Those quantities shall be attributed to the quantities laid down in the Annex to Regulation (EEC) No 2750/86 for the 1986/87 marketing year. Article 3 This Regulation sail enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 July 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 25, 28 . 1 . 1987, p. 1 . (3) OJ No L 194, 17. 7. 1986, p. 7. (4) OJ No L 253 , 5 . 9 . 1986, p . 8 . 0 OJ No L 43, 13 . 2. 1987, p . 21 . No L 201 /22 Official Journal of the European Communities 22. 7. 87 ANNEX Quantities of raw cane sugar, expressed as tonnes of white sugar : Originating from the French overseas departments For refining in metropolitan France in Portugal in the United Kingdom in the other regions of the Community 1 . Reunion 192 500 36 000 . 0 0 2. Guadeloupe and Martinique 34 500 24 000 0 0